Per Curiam.
The Administrative Code of the City of New York (§ 82d7-4.0) provides that awnings “ shall be at least six feet in the clear above the sidewalk.” The metal awning bar which plaintiff struck, according to the evidence, was not six feet in the clear above the sidewalk, and was accordingly an unlawful obstruction over the throughfare. Moreover, there was proof that defendant had knowledge of the defective condition for at least three or four days before the accident.
Plaintiff made out a prima facie case and the issues in the action should have been submitted to the jury for their determination.
The judgment should be reversed, with costs to the appellant, and a new trial ordered.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Judgment unanimously reversed, with costs, and a new trial ordered.